Citation Nr: 9930859	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-37 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right knee disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1992.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in January 1998.  At that time, the Board 
rendered a decision on the issue of whether a claim for 
entitlement to service connection for a right hip disability 
was well grounded, and remanded the issues of entitlement to 
service connection for degenerative changes of the cervical 
spine and entitlement to service connection for a disability 
of the right hand, in addition to the issue reflected on the 
title page of this remand.  The veteran perfected a timely 
appeal of the right knee issue to the United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  By 
order dated in April 1999, the Court held that the issue of 
whether the claim for entitlement to service connection for a 
right hip disability was well grounded had been abandoned by 
the veteran and vacated the Board's decision as to the issue 
of whether new and material evidence had been presented to 
reopen the claim for entitlement to service connection for a 
right knee disability, in accordance with a Motion for 
Remand, filed by the Secretary of the Department of Veterans 
Affairs (Secretary) and which was unopposed by the veteran.  
The Court did not retain jurisdiction over the matter.

By letter of July 1999, the Board informed the veteran that 
he could submit additional evidence and/or argument in 
support of his appeal.  In the same month, the veteran 
submitted additional evidence including copies of VA 
vocational rehabilitation records and other documents 
directly to the Board.  He did not waive initial RO 
consideration of the evidence as provided by 38 C.F.R. 
§ 20.1304(c).  


REMAND

Initially, the Board observes that the evidence submitted to 
the Board by the veteran in July 1999 strongly indicates that 
the veteran is undergoing VA vocational rehabilitation.  As a 
participant in such a program, the veteran is entitled to VA 
medical care while he remains a participant.  38 C.F.R. 
§ 17.90.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  To create 
a complete record for appellate review, and to comply with 
the holding in Bell, the Board is of the opinion that the RO 
should determine whether the veteran has actually sought 
medical treatment from the VA, and if so, should obtain any 
such records for inclusion in the veteran's claims file.

As noted above, the Court vacated that portion of the Board's 
previous decision pertaining to the issue of whether new and 
material evidence had been presented to reopen the claim for 
entitlement to service connection for a right knee disability 
on the basis that the law governing attempts to reopen 
previously-denied claims had changed since the Board's 
decision had been promulgated.  As the Secretary noted in the 
Motion for Remand, a decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) overturned 
the test for new and material evidence previously in effect 
and applied by the Board in the January 1998 decision, as 
well as the RO before that.  When a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant must be applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A final decision cannot be reopened unless new and material 
evidence is presented.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  For this 
purpose, the credibility of evidence, although not its 
weight, is to be presumed.  Once the claim is reopened, the 
presumption of credibility no longer applies.  Justus v. 
Principi, 3 Vet. App. 510 (1992). 

While this case was pending before the Court, the Federal 
Circuit entered a decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) concerning the definition of the term "new 
and material evidence" found in 38 U.S.C.A. § 5108 (West 
1991).  In that determination, the Federal Circuit held that 
the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991) had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  The Federal Circuit further held that the 
Court's "legal analysis may impose a higher burden on the 
veteran before a disallowed claim is reopened" as to what 
constitutes "material evidence," and remanded the case for 
review under the Secretary's regulatory definition of "new 
and material evidence."  Hodge, 155 F.3d at 1364.

In Hodge, the Federal Circuit found that the definition of 
"new and material evidence" applied by the Court under 
Colvin was as follows:

Evidence is 'new and material' if:  (i) 
it was not of record at the time of the 
last final disallowance of the claim and 
is not merely cumulative of evidence of 
record; (ii) it is probative of the issue 
at hand; and if it is 'new' and 
'probative' (iii) it is reasonably likely 
to change the outcome when viewed in 
light of all the evidence of record.  
Hodge, 155 F.3d at 1359. 

The Federal Circuit also found that part (iii) imposed a 
higher burden on claimants than the VA regulatory definition 
because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.'  
Id. at 1363 (citing Colvin, 1 Vet. App. 174).

Citing pertinent regulatory history, the Federal Circuit held 
that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.  
Id. 

Since Hodge, the Court has recently set forth a three-step 
analysis to be followed in adjudicating applications to 
reopen previously denied claims.  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board and 
adjudicators must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally-denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board and adjudicators must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened (as distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Third, if the claim is well grounded, the Board and 
adjudicators may then proceed to evaluate the merits of the 
claim but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999).

Because the RO has not yet performed an original review of 
the veteran's attempt to reopen his previously-denied claim 
under the new standard of review set forth in Elkins, and has 
not undertaken a review of the evidence submitted by the 
veteran in July 1999, a remand to the RO is required to 
fulfill the Court's April 1999 Order.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded the veteran 
which are not contained in his claims 
file for inclusion in the file.

2.  After the development requested above 
has been completed, the RO should again 
review the record, making an adjudication 
under the Elkins test as to whether the 
veteran has submitted new and material 
evidence to reopen the previously-denied 
claim for entitlement to service 
connection for a right knee disability.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


